ITEMID: 001-87359
LANGUAGEISOCODE: ENG
RESPONDENT: EST
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: JAASKA v. ESTONIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Volodymyr Butkevych;Zdravka Kalaydjieva
TEXT: The applicant, Mr Kalmer Jaaska, is an Estonian national who was born in 1967 and lives in Põdra village, Tartu County. He is represented before the Court by Mr M. Paabumets, a lawyer practising in Tartu.
On 4 July 2003 a police investigator drew up a decision to charge the applicant with unlawful felling of forest and aggravated fraud.
On 8 July 2003 the Tartu County Court (maakohus) heard the police investigator’s request to take the applicant into custody. The hearing was held in the presence of the police investigator, public prosecutor and the applicant’s lawyer. The court granted the request and authorised the applicant’s detention for four months from the day of his arrest. It noted in its decision that according to the information presented by the investigator, the applicant had failed to appear before the investigator on three occasions in June 2003. On 2 July 2003 the police had sought to compel him by force to appear (sundtoomine) but he was not found at his place of residence. The court concluded that there were sufficient grounds to believe that the applicant was evading the proceedings and could commit further offences.
On 10 July 2003 the applicant appeared before the police investigator. He was presented with the decision to bring charges against him and with the County Court’s decision, and was taken into custody.
The applicant’s lawyer appealed against the County Court’s decision, complaining that the applicant had not been present at the court when his detention had been authorised and thus could not present his arguments against the detention. In any event, the applicant had been in contact with the police investigator and had not evaded the proceedings. Nor had there been any risk of the applicant committing further offences. The applicant’s lawyer noted in the appeal that the applicant wished to participate in the Court of Appeal (ringkonnakohus) hearing.
On 30 July 2003 the Tartu Court of Appeal heard the appeal in the presence of the applicant’s lawyer and the prosecutor. It dismissed the appeal. The court did not agree with the argument of the applicant’s lawyer that application of a preventive measure (tõkend) could be decided only in the presence of the accused. The court pointed out that as the applicant had been evading the investigation it had been necessary to make a decision by default. The Court of Appeal’s decision was final.
On 26 November 2003 the applicant was released from custody.
According to the applicant’s lawyer he posted an application, together with copies of relevant documents, addressed to the Court, on 22 September 2003. The letter was sent by registered mail but without a request for receipt. It never arrived at the Court’s Registry.
On 3 February 2005 the applicant’s lawyer sent an inquiry to the Court, noting that he had received no response. He asked for information about the state of the proceedings. Copies of the application of 22 September 2003 and of a receipt from the post office were appended to the letter. According to the post office receipt a letter from the lawyer’s law office to the Registrar of the European Court of Human Rights had been sent by registered mail on 22 September 2003. There was a printed text on the receipt according to which requests and complaints concerning registered mail could be made within six months from the date of the posting.
By a letter of 15 February 2005 the Registry informed the applicant’s lawyer that the Court had not received his letter of 22 September 2003. A case file concerning the application was opened and the applicant’s lawyer was requested to complete the application form and submit copies of all pertinent documents.
On 21 April 2005 the applicant’s lawyer submitted a completed application form together with copies of the application of 22 September 2003 and of the relevant documents. He also submitted a copy of his inquiry to the post office in Estonia, made on 16 March 2005, concerning the correspondence of 22 September 2003, and a reply of 18 March 2005, according to which it was possible to search for international registered mail within six months from the day following the posting of the correspondence. It had therefore not been possible to search for the letter sent by the applicant’s lawyer. The applicant’s lawyer requested that the Court consider 22 September 2003 as the date of the introduction of the application.
